Title: From James Madison to William Pinkney, 9 November 1808
From: Madison, James
To: Pinkney, William



Sir,
Department of State November 9th. 1808.

I inclose herewith a copy of the Presidents Message yesterday delivered to Congress, and will forward by the next opportunity printed copies of the documents communicated along with it.  These will consist principally of such portions of the correspondencies relating to the French and British Edicts, including your letter of Augt. 23d to. Mr Canning, & his answer of Sept 23, as were deemed not improper for publication.  Other portions, confidentially communicated, will of course not be printed.
I can say nothing with certainty of the impressions made on Congress by these communications, nor of the measures, which will be applied to the crisis.  I trust that they will be, what they ought to be; and that the course pursued by the Executive will be found satisfactory both to the National Legislature, and to the Nation itself.  It gives me pleasure to be authorized by the President to assure you of his entire approbation of the manner in which you have executed the particular task committed to your Agency; and I cannot doubt that the same sentiment wil be manifested by all who are willing to do justice to the fitness and force which have distinguished your exertions in the cause of your Country.
I take this occasion of intimating that all your communications by the St. Michael, by the hope; and by Mr Young, have come safe to hand.  My last to you went by the Union, a dispatch vessel which sailed from the Delaware in the beginning of the last month.
I send as usual a packet of Newspapers, which with this, will be consigned to Mr Fox, to be forwarded by a prudent conveyance to London.  I have the honor to be &c

James Madison.

